NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 3, 2021*
                                  Decided April 5, 2021

                                           Before

                            DANIEL A. MANION, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 20-2198

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Southern District of
                                                    Indiana, Indianapolis Division.

       v.                                           No. 1:18CR00173-001

MARQUIS WATTS,                                      Richard L. Young,
    Defendant-Appellant.                            Judge.

                                         ORDER

        Marquis Watts appeals his sentence of 192 months’ imprisonment for conspiring
to distribute and distributing heroin and methamphetamine. Watts argues that because
the district court failed to assess adequately the factors under 18 U.S.C. § 3553(a), it
imposed a sentence that is unreasonably long. Because Watts contests only the weight
that the court, in its discretion, assigned to the sentencing factors, and the record reflects

       * The parties have moved to waive oral argument. We have determined that the
facts and the legal arguments are adequately presented in the briefs and record, and
that the decisional process would not be significantly aided by oral argument. See Fed.
R. App. P. 32(a)(2)(C). We have thus granted their motion.
No. 20-2198                                                                       Page 2

that it meaningfully considered Watts’s personal history and arguments in mitigation,
we affirm.

       Watts sold heroin and methamphetamine from his home between 2015 and 2018.
He purchased the drugs in “softball-sized” chunks from a source in Chicago and sold
them to dealers and drug users in Indianapolis. Evidence of his activities came from
several sources. First, confidential informants made several controlled purchases. Next,
when Watts was arrested for domestic assault in 2017, police caught him red-handed
with heroin. Then, in 2018, police responded to an overdose at Watts’s home and found
heroin, methamphetamine, and equipment and supplies for the retail packaging of
drugs. They also found two loaded guns and an assault rifle, an extended magazine,
and ammunition.

       Watts pleaded guilty in 2019 to nine counts of conspiring to distribute and
distributing over a kilogram of heroin and methamphetamine, 21 U.S.C. §§ 841(a)(1),
846, and one count of possessing heroin, 21 U.S.C. § 844(a). Sections 841(a)(1) and 846
carry a mandatory minimum of 10 years’ imprisonment and a statutory maximum of
life imprisonment. 21 U.S.C. § 841(b)(1)(A)(i), (viii). When the court asked Watts to
describe in his own words how he came to distribute drugs, he said: “Did the wrong
thing, basically, and at the wrong place and the wrong time.” The court then asked
Watts how often he distributed drugs, to which he replied, “I wasn't doing it too much.
Just wrong place, wrong time.”

       Calculation of the guidelines range came next. Watts’s prior offenses yielded 16
criminal history points, increased to 18 (Category VI) because he reoffended while on
parole. See U.S.S.G. § 4A1.1(d). Enhancements for possessing a firearm during the crime
and maintaining a drug-involved premises raised Watts’s base offense level from 30 to
34. With a three-level reduction for accepting responsibility, the adjusted total offense
level was 31, producing a guidelines range of 188 to 235 months’ imprisonment.
See U.S.S.G. §§ 3B1.1(c), 2D1.1(b)(1), (12); U.S.S.G. Sent’g Table. The government
requested 210 months’ imprisonment; Watts countered with a request for 168 months,
arguing that he would ‘age out’ of criminality after 168 months, when he turned 50.
See U.S.S.C., THE EFFECTS OF AGING ON RECIDIVISM AMONG FEDERAL OFFENDERS (2017).

        At sentencing, the court reviewed Watts’s personal history. It observed that
Watts and his siblings had a difficult childhood, “fend[ing] for themselves” because of
their father’s absence and their mother’s substance abuse. The court also noted that,
although Watts was in arrears for his son’s child support, the mother of his infant
No. 20-2198                                                                        Page 3

daughter spoke positively of him. Additionally, it acknowledged the effects of Watts’s
own substance abuse, which began in his teens, his completion of outpatient
counseling, and his personal statements. Watts orally apologized and stated his
intention to be there for his children, unlike his parents who had not been there for him.
In a written statement, Watts said he planned to earn a high school equivalency degree.
Regarding prison time, he stated, “I don't think it will take me 12 or 13 years to learn
my lesson.”

        Next, the court weighed the 18 U.S.C. § 3553(a) factors. It said that the offense
was serious because Watts had distributed a significant amount of drugs both to users
and other distributors. The court accepted that Watts “did not enjoy the most stable
upbringing,” and faced hardship because of an absent father and drug-using mother.
But weighing more heavily against Watts was his criminal history: he had “been in and
out of jail cells and courtrooms most of his life.” The court therefore put “great weight”
on the need to protect the public and Watts’s likelihood to reoffend. Asked to respond
to this balancing, Watts again said: “I’m a middleman … wrong place, wrong time.”

        The court sentenced Watts to a within-Guidelines sentence of 192 months’
imprisonment and five years’ supervised release. It reasoned that the sentence was
sufficient but not greater than necessary to achieve the statutory goals of sentencing,
particularly the need to protect the public from further crimes and promote respect for
the law. When the court asked Watts if he had any questions, he exclaimed, “So you
gave me 192 months? … Did I kill anybody or something? … I mean, come on, man.
Everybody going to turn their back on me.”

       Watts first argues on appeal that the sentencing court procedurally erred by not
adequately considering his history and characteristics, which are among the § 3553(a)
factors. See Gall v. United States, 552 U.S. 38, 50 (2007). He contends that the court
“merely noted” but did not meaningfully engage with his personal history and that
these considerations set him apart from “the typical case.”

       Our review of the record satisfies us that this is not what happened. It shows that
the court grappled with Watts’s history and characteristics. United States v. Banas,
712 F.3d 1006, 1010 (7th Cir. 2013). The district court expressly noted Watts’s
tumultuous upbringing, his interest in self-improvement, and the favorable letter from
his child’s mother. But it adequately explained why it found that other factors tipped
the balance against him: the need to protect the public from a person who is likely to
reoffend with serious crimes.
No. 20-2198                                                                          Page 4

        The record contains ample support for this conclusion. Watts has a lifetime of
undeterred crime, and he tried to minimize the seriousness of his offenses with a
“wrong place, wrong time” defense. Moreover, a sentencing court is not required to
rebut each mitigation argument exhaustively. United States v. Terronez, 926 F.3d 390, 393
(7th Cir. 2019); United States v. Clay, 943 F.3d 805, 808 (7th Cir. 2019). Sentencing courts
have “great discretion” in how they address the § 3553(a) factors, United States v.
Pennington, 908 F.3d 234, 239 (7th Cir. 2018), and we have never drawn “a bright line to
tell district judges when they have said enough.” United States v. Shoffner, 942 F.3d 818,
822 (7th Cir. 2019) (quoting United States v. Reed, 859 F.3d 468, 472 (7th Cir. 2017)). We
are satisfied when, as here, the district court focuses on “those factors that it considered
most relevant.” United States v. Barrera, 984 F.3d 521, 524 (7th Cir. 2020).

        Watts next argues that the district court erred by not discussing the data he
offered suggesting that he would ‘age out’ of criminality after 168 months. He reiterates
that at the end of a 168-month sentence he would be in a demographic with “a
drastically lower rate of recidivism,” and so, he reasons, 24 more months in prison is
excessive. But a court is “free to reject without discussion … stock argument[s].”
United States v. Tahzib, 513 F.3d 692, 695 (7th Cir. 2008). And a stock argument is one
“without specific application to the defendant,” such as those based on membership in
a category. United States v. Ramirez-Fuentes, 703 F.3d 1038, 1047 (7th Cir. 2013). In any
case, Watts’s data “do not support [his] argument.” United States v. Ramirez, 983 F.3d
959 (7th Cir. 2020). He cites a statistic of 12.8% reincarceration for all federal offenders
released at age 50. But the reincarceration rate for offenders in Watts’s specific criminal
history category (VI) is much higher—33.78%. U.S.S.C. Rep. at A-46. Thus, the favorable
inference Watts asks the court to draw is based on an inapplicable statistic, and it “rings
hollow” in light of his individual conduct. See United States v. Bustos, 912 F.3d 1059,
1063 (7th Cir. 2019).

       Finally, Watts argues that his within-Guidelines sentence is substantively
unreasonable. He contends that it is out of step with what he claims is a 126-month
national average for “offenses subject to drug mandatory minimums.” Thus, he
concludes, a 168-month sentence “could have been given” while still reflecting the
seriousness of Watts’s offenses, promoting respect for the law, and providing just
punishment. This argument fails because Watts cited no source for his sentencing
average, either before the district court or on appeal. The sentencing court therefore had
no basis on which to evaluate this argument. See United States v. Patel, 921 F.3d 663, 670–
71 (7th Cir. 2019). Furthermore, the district court confirmed on the record its awareness
of the general need to “avoid unwarranted sentencing disparities” among defendants
No. 20-2198                                                                          Page 5

with similar records found guilty of similar conduct. Its imposition of a within-
Guidelines sentence is “presumptively reasonable,” and already “gives weight and
consideration to avoiding unwarranted disparities” across the nation. United States v.
Castro-Aguirre, 983 F.3d 927, 944 (7th Cir. 2020) (quoting United States v. Pulley, 601 F.3d
660, 668 (7th Cir. 2010)). The court thus did not abuse its discretion by sentencing Watts
to more than 168 months’ imprisonment.

                                                                               AFFIRMED.